Citation Nr: 0931314	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  99-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
stomach disorder, to include as secondary to service-
connected post-traumatic stress disorder (PTSD).   
 
2.  Entitlement to an initial rating higher than 70 percent 
for PTSD.   
 
3.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a tonsillectomy.  


REPRESENTATION

Appellant represented by:	D. G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from February 1946 to December 
1948 and from September 1950 to March 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and December 1999 RO 
decisions.  The October 1998 RO decision, in pertinent part, 
determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for a stomach disorder.  By this decision, the RO 
also denied an increased (compensable) rating for residuals 
of a tonsillectomy.  

The December 1999 RO decision granted service connection and 
a 30 percent rating for PTSD, effective July 31, 1998.  The 
Veteran provided testimony at a personal hearing at the RO in 
September 2000.  

In a May 2001 decision, the Board, in pertinent part, denied 
the Veteran's claim for entitlement to an initial rating 
higher than 30 percent for PTSD.  The Veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2002, the parties (the 
Veteran and the VA Secretary) filed a joint motion which 
requested that the Board's decision be vacated and remanded.  
A March 2002 Court order granted the motion.  

In a March 2003 decision, the Board, in pertinent part, again 
denied the Veteran's claim for entitlement to an initial 
rating higher than 30 percent for PTSD.  The Veteran again 
appealed the Board's decision to the Court.  In July 2003, 
the parties (the Veteran and the VA Secretary) filed a joint 
motion which requested that the Board's decision be vacated 
and remanded.  A July 2003 Court order granted the motion.  
In March 2004, the Board remanded the issue of entitlement to 
an initial rating higher than 30 percent for PTSD for further 
development.  

A July 2004 RO decision increased the rating for the 
Veteran's service-connected PTSD to 50 percent, effective 
July 31, 1998.  Since that grant did not represent a total 
grant of benefits sought on appeal, the claim for increase 
remained before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

In a June 2006 decision, the Board granted an initial higher 
rating of 70 percent for PTSD.  The Board remanded the issue 
of whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
stomach disorder, to include as secondary to service-
connected PTSD, as well as to the issue of entitlement to an 
increased (compensable) rating for postoperative residuals of 
a tonsillectomy, for further development.  A July 2006 RO 
decision implemented the Board's decision and increased the 
rating for the Veteran's service-connected PTSD to 70 
percent, effective July 31, 1998.  The Veteran then appealed 
the Board's decision, to the extent that it determined that 
an initial rating higher than 70 percent was not warranted, 
to the Court.  In October 2006, the parties (the Veteran and 
the VA Secretary) filed a joint motion which requested that 
the Board's decision be vacated and remanded.  An October 
2006 Court order granted the motion.  In July 2007, the Board 
remanded all the issues on appeal for further development.  

A February 2008 RO decision granted the Veteran's claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU rating), effective May 2, 2007.  The 
Veteran filed a notice of disagreement as to the issue of 
entitlement to an effective date earlier than May 2, 2007, 
for the award of the TDIU rating in April 2008 and a 
statement of the case was eventually issued in February 2009.  
The record does not reflect that a timely substantive appeal 
has been submitted as to that issue.  Thus, the Board does 
not have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 
20.202, 20.302.  

The Board notes that a February 2009 RO decision (issued in a 
supplemental statement of the case) apparently reopened the 
Veteran's claim for entitlement to service connection for a 
stomach disorder, to include as secondary to PTSD, and denied 
that claim on a de novo basis.  The Board observes, however, 
that service connection for a stomach disorder was previously 
denied, including in a final September 1989 RO decision.  
Therefore, the Board must address whether the Veteran has 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for a stomach disorder, to 
include as secondary to service-connected PTSD.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that in a September 1999 VA Form 9, the 
Veteran requested a Travel Board hearing at the RO.  In 
January 2000, the RO notified the Veteran that he had been 
put on the list of persons wishing to appear at a Travel 
Board hearing.  The Veteran was notified that he could 
request a personal hearing at the RO, a Board videoconference 
hearing, a Board hearing in Washington, DC., or to not have a 
hearing.  The Veteran did not respond.  In a May 2000 
statement, the Veteran's representative indicated that the 
Veteran desired a personal hearing at the RO.  As noted 
above, the Veteran was afforded a personal hearing at the RO 
in September 2000.  In the July 2007 Board remand (noted 
above), the Board requested that the RO contact the Veteran 
to determine his hearing preference, and based on his 
response, schedule the Veteran for a hearing, pursuant to 38 
C.F.R. § 20.700.  In a September 2007 letter to the Veteran 
and his representative, the RO requested that the Veteran 
indicate which type of Board hearing he preferred.  The 
Veteran did not respond to the September 2007 letter.  
Therefore, the Board must conclude that the Veteran no longer 
desires a Travel Board hearing, or any hearing for that 
matter.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a stomach disorder, to 
include as secondary to service-connected PTSD, and the issue 
of entitlement to an initial rating higher than 70 percent 
for PTSD.  The issue of the merits of the claim for 
entitlement to service connection for a stomach disorder, to 
include as secondary to service-connected PTSD, as well as 
the issue of entitlement to an increased (compensable) rating 
for postoperative residuals of a tonsillectomy, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the Department of Veterans Affairs Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
entitlement to service connection for a stomach disorder in 
September 1989, and the Veteran did not appeal.  

2.  Evidence received since then includes some evidence which 
is not cumulative or redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  The Veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to various symptoms.  


CONCLUSIONS OF LAW

1.  The September 1989 RO decision, which determined that new 
and material evidence had not been received to reopen a claim 
for entitlement to service connection for a stomach disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a stomach 
disorder, to include as secondary to service-connected PTSD.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).  

3.  The criteria for an initial rating in excess of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a December 2002 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating 
for PTSD, and in a September 2007 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection 
for a stomach disorder to include as secondary to service-
connected PTSD.  The December 2002 letter and the September 
2007 letters also addressed what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The September 2007 
letter (noted above) also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in February 2009.  In light of 
the favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a stomach disorder, to 
include as secondary to service-connected PTSD, no further 
discussion of VCAA compliance as to that issue is needed at 
this time.  

Additionally, as to the issue of an initial higher rating 
than 70 percent for PTSD, the Board notes that this appeal 
arises from the Veteran's disagreement with the initial 
rating assigned following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; lay statements; 
and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service treatment records; post-
service VA treatment records; VA examination reports; and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Stomach Disorder, to include as due to PTSD

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material evidence" was recently 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by 
the VA on or after August 29, 2001; thus this recent change 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2007).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board initially denied service connection for a stomach 
disorder in April 1969.  In July 1972, the Board denied an 
application to reopen a claim for entitlement to service 
connection for a stomach disorder (gastrointestinal 
disorder).  In September 1989, the RO apparently denied an 
application to reopen a claim for entitlement to service 
connection for a stomach disorder.  Those decisions were not 
appealed and are considered final.  38 U.S.C.A. §§ 7104, 
7105.  

The evidence considered at the time of the September 1989 RO 
decision included the Veteran's service treatment records; 
post-service private and VA treatment records; lay 
statements; and the Veteran's own statements.  The Board 
initially denied service connection for a stomach disorder in 
April 1969 on the basis that the Veteran did not have a 
stomach disorder (duodenal ulcer) which was incurred in or 
aggravated by his military service, or which may be presumed 
to have been incurred in service.  The Board indicated that a 
duodenal ulcer was not manifested during the Veteran's 
periods of service and that it was first demonstrated on a 
gastrointestinal series performed by his personal physician 
in August 1953.  The Board noted that the Veteran's service 
treatment records were entirely negative as to the presence 
of a duodenal ulcer.  The Board reported that a small 
plyloroduodenal ulcer and hiatus hernia were demonstrated on 
a gastrointestinal series performed in August 1953 and that 
treatment for epigastric distress was shown in 1953 and on 
other occasions in the ensuing years by private physicians.  
The Board also reported that when the Veteran was 
hospitalized in September 1968 an active duodenal ulcer was 
not substantiated by the clinical findings including a 
gastrointestinal series.  

In July 1972, the Board denied an application to reopen a 
claim for entitlement to service connection for a stomach 
disorder (gastrointestinal disorder) on the basis that 
additional evidence received subsequent to the final April 
1969 Board decision did not constitute a new factual basis 
with respect to establishing entitlement to service 
connection for a stomach disorder (gastrointestinal 
disorder).  The Board noted that the additional evidence 
submitted since the April 1969 Board decision purported to 
show that subsequent to service, the Veteran was treated for 
gastrointestinal pathology and that a stomach disorder 
presently existed.  The Board indicated that material 
provided by a private physician (F. E. McCarthy, M.D.) was 
substantially similar to that which the he had submitted when 
the claim was previously considered.  The Board indicated 
that while the sources of information of the recent reports 
were different, the effect thereon was substantially the same 
as that provided by other witnesses when the claim was 
previously reviewed.  The Board reported that the data was 
previously furnished by private physicians and friends and 
for the reasons specified in the prior April 1969 Board 
decision, was not found to be substantiated.  

In September 1989, the RO denied an application to reopen a 
claim for entitlement to service connection for a stomach 
disorder apparently on the basis that no new and material 
evidence had been submitted.  The RO noted that the Veteran 
stated that he had been under treatment for a stomach 
condition at a VA facility for several years and that he 
asked that records be obtained to support his contention that 
he should be service-connected for a stomach condition.  The 
RO indicated that pursuant to a request for records from that 
VA facility, a response was received that the Veteran had not 
been treated there since 1978.  

The evidence received since the September 1989 RO decision 
includes additional VA treatment records; VA examination 
reports; an August 1999 statement from a VA social worker; 
and statements and testimony (albeit as to a different claim) 
from the Veteran.  

The August 1999 statement from a VA social worker noted that 
the Veteran had PTSD secondary to a sexual assault while in 
the military.  The social worker stated that it appeared that 
the Veteran's history of stomach problems was directly 
related to the assault.  The social worker reported that the 
Veteran was first diagnosed with ulcers and given medicine by 
a private physician (Dr. McCarthy) in 1949, but that he had 
been unable to obtain records to document such treatment.  
The social worker indicated that the Veteran denied any 
family history of stomach problems and that he reported that 
his stomach pain was always associated with flashbacks and/or 
other reminders of the trauma in service.  

The Board observes that in the evidence available at the time 
of the September 1989 RO decision, there was no evidence 
specifically relating the Veteran's current diagnosed stomach 
problems to a service-connected disability.  In the evidence 
received since the September 1989 RO decision, there is an 
August 1999 report from a VA social worker that indicated 
that it appeared that the Veteran's history of stomach 
problems was directly related to the assault he incurred in 
service and that the Veteran had PTSD secondary to that 
assault.  In other words, the VA social worker specifically 
related the Veteran's stomach disorder to his service-
connected PTSD.  The evidence will be considered credible for 
the purposes of determining whether new and material evidence 
has been submitted.  Therefore, the Board finds that the 
evidence received since the September 1989 RO decision 
includes some evidence which is new, since it is not 
cumulative or redundant, and some of such new evidence is 
also material, since it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board concludes that new and material evidence has been 
submitted since the September 1989 RO decision, and thus the 
claim for service connection for a stomach disorder, to 
include as secondary to service-connected PTSD, is reopened.  
This does not mean that service connection for a stomach 
disorder, to include as secondary to service-connected PTSD, 
is granted.  Rather, additional development of evidence will 
be undertaken (see the below remand) before the issue of 
service connection for a stomach disorder, to include as 
secondary to service-connected PTSD, is addressed on a de 
novo basis.  Manio, supra.  




II.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

A November 1998 VA outpatient treatment record noted that the 
Veteran had increased anxiety.  A June 1999 VA outpatient 
treatment record indicated that the Veteran felt nervous, 
shy, and distrustful around people.  He reportedly was 
married and denied any suicidal or homicidal ideation.   

A July 1999 VA outpatient treatment record related that the 
Veteran's social life consisted of playing dominos on a 
computer by himself.  On examination, he appeared well 
groomed and appropriately dressed, and was oriented to time, 
place, and person.  It was noted that the Veteran's eye 
contact was poor, and that he looked at the ground or off to 
the side.  He was very tearful while discussing his PTSD 
stressor incident.  His speech was slow, but volume was 
normal; and that his mood was moderately to severely 
depressed.  His thought process was logical with normal 
content, and he was free of hallucinations, delusions, or 
suicidal or homicidal ideation.  His sensorium was clear and 
his attention was distractible; and he was oriented to time, 
place, and person.  The assessment was chronic PTSD, anxiety, 
and depression.  The Veteran's Global Assessment of 
Functioning (GAF) score was 52.  

An August 1999 VA outpatient treatment record reported that 
the Veteran was neatly groomed and appropriately dressed.  It 
was noted that his motor movements were normal, eye contact 
was fair, and the rate and volume of his speech were normal.  
He appeared mildly depressed, although his thought processes 
were logical and free of auditory or visual hallucinations 
and any suicidal or homicidal ideation or plans.  Sensorium 
was clear, attention was distractible, and he was oriented to 
time, place, and person.  The Veteran's GAF score was 60.  

A later August 1999 VA outpatient treatment entry indicated 
that the Veteran was neatly groomed and that his eye contact 
was fair; but that he was tearful and withdrawn.  His speech 
was soft and slow and his flow of thought was very focused on 
his PTSD stressor incident.  His recent and remote memory was 
intact.  While suicidal or homicidal plans were not present, 
he reported that he thought about dying, and appeared 
moderately depressed.  A GAF of 50 was assigned.

An August 1999 letter from a VA social worker noted that the 
Veteran presented with dissociative flashbacks about his PTSD 
stressor incident and that he reported daily intrusive 
thoughts about the incident, a history of detachment and 
isolation from others, a pervasive feeling of estrangement, 
and an inability to socialize with others.  The Veteran also 
reported that he generally avoided talking about the stressor 
incident, but that sometimes he wanted "to cry out" about it.  
He stated experiencing disturbing dreams, and complained of 
many lost job opportunities and lack of friends due to 
mistrust, detachment, and estrangement.  As a result, it was 
noted that he was very limited socially and vocationally.  
The social worker indicated that the Veteran remained sober 
and that he good relationships with his wife and grown 
children.  It was noted that the Veteran and continued to 
work part time and by himself in his own glass business.  His 
GAF score was 41.

September 1, 1999 and September 19, 1999 VA outpatient 
treatment reports noted that the Veteran was neatly groomed, 
and oriented to place, person, and time.  His eye contact was 
reported to be fair, and his speech rate and volume were 
normal.  His thought process was goal directed without any 
auditory or visual hallucinations or delusions; his affect 
was sad, and mood was moderately depressed.  Motor movements 
were slow; and sensorium was clear.  His insight and judgment 
were fair.  He was assigned a score of 35 on the Beck 
depression scale, denoting severe depression, and 27 on the 
Beck anxiety scale, denoting moderate anxiety.  He denied any 
homicidal ideation or plans; he admitted to having suicidal 
ideas but denied any plans to carrying them out.  The 
assessment was depressed on September 1, 1999 with a GAF 
score of 50.  On September 29, 1999, the assessment was 
severe depression and moderate anxiety with a GAF score of 
45.  

An October 1999 VA outpatient treatment report indicated that 
the Veteran appeared neat and well groomed.  He made fair eye 
contact and was not tearful. Speech was normal in rate and 
soft in volume.  His mood was one of moderate anxiety and 
moderate depression.  He denied having any suicidal or 
homicidal ideation as well as any hallucinations or 
delusions.  Insight and judgment were fair and he was 
oriented to person, place, and time.  His GAF score was 50.

A December 1999 VA psychiatric examination report noted that 
the Veteran reported daily intrusive thoughts and occasional 
nightmares concerning his PTSD stressor incident.  He 
apparently avoided material that reminded him of the 
incident, and was reportedly hypervigilant around others.  
Upon examination, the examiner reported that the Veteran was 
anxious and tearful when describing the incident.  The 
examiner reported that the Veteran's mood was anxious and 
depressed.  The examiner stated that there was no evidence of 
a thought disorder or psychotic symptoms.  The examiner 
concluded that the Veteran's PTSD impaired his occupational 
functioning to a mild degree and his social functioning to a 
moderate degree. The diagnosis was PTSD and a GAF score of 60 
was assigned.

In January 2000, a VA outpatient treatment report noted that 
the Veteran had intrusive thoughts relating to the PTSD 
incident.  The examiner noted that the Veteran could not seem 
to get beyond the incident despite many years which had 
elapsed since then.  A February 2000 entry reported that the 
Veteran stated that he felt tired all the time and that this 
sense of pervasive fatigue had persisted for the prior 20 to 
30 years.  He related that he avoided crowds, that he could 
not talk in front of others, and that it was difficult for 
him to carry on conversations with others.  The Veteran 
reported that he was very distractible and felt constant 
"stage fright" and that, sometimes, he could not speak loudly 
enough when he tried to talk.  

An April 2000 VA outpatient treatment report noted that the 
Veteran reported that he recently had a bad dream, involving 
someone cutting his legs with a knife.  He stated that it was 
fortunate that his wife was not in bed at the time.  He 
reported that he was more forgetful, and that he had to write 
down what he needed to do.  His GAF was 50.  

VA outpatient treatment reports dated from October 2001 to 
July 2004 show continued diagnosis of depressive disorder, 
not otherwise specified, as well as no suicidal or homicidal 
ideation and note that the Veteran was oriented times four 
and "ok" regarding neurovegetative symptoms.  The GAF scores 
consistently were reported as 65.  

Additional records within this time frame included a January 
2002 VA nursing record, which noted that the Veteran was 
alert, calm, and cooperative, and that he had appropriate 
behavior.  A January 2003 VA psychology progress note 
reported that the Veteran sometimes had thoughts of ending 
his life, but had no intentions of acting on them.  On 
examination, he was causally groomed and on time for his 
appointment.  He also was alert and oriented times four.  His 
attention, memory, and language were good, and he was 
articulate.  His mood was dysphoric and affect slightly flat.  
He was cooperative and his activity level also was normal.  
The assessment was prolonged PTSD and a GAF score of 67 was 
assigned.  An April 2003 VA outpatient treatment report noted 
the Veteran's wife indicated that he did not do much and 
basically sat in a chair and watched television.  

A July 2004 VA psychiatric examination report noted that the 
Veteran reported that he had chronic, daily, severe anxiety 
and panic, loss of concentration, fatigue, and a moderate 
fear of loss of control or passing out.  He further reported 
that he had chronic, daily, and moderate depression, as 
evidenced by severe over-eating, loss of concentration, sex 
drive, and motivation, indecision, fatigue, moderate sadness, 
hopelessness, and guilt.  The examiner found moderate work 
impairment, noting that the Veteran spent four hours a day at 
his glass shop, but that he refused most new business because 
of poor health.  The examiner also found moderate impairment 
in social relationships, indicating that the Veteran had no 
friends outside the family.  Additionally, he had mild 
impairment in leisure activities, spending a lot of time on 
the computer.  The examiner further noted that the Veteran 
had thoughts of suicide a month earlier.  As to a summary of 
psychosocial function, the examiner reported that the Veteran 
had not been able to earn a living for over five years 
because of his poor physical health, but that he spent a few 
hours a day at his shop without taking much business.  It was 
noted that the Veteran got along well with family and that he 
had had no other social contacts, preferring to play on the 
computer or watch television.  It was reported that the 
Veteran still had panic attacks when confronted with 
reminders of his stressor.  

As to the mental status examination, the examiner reported 
that Veteran had logical and linear thought, and that the 
content of speech was appropriate and well-connected to topic 
of discussion.  The examiner stated that the Veteran's speech 
was well- modulated and non-pressured, and that delusions 
were absent.  It was noted that the Veteran described 
auditory hallucinations, and that he reported that he heard 
mumbling voices in the day or night that did not bother him.  
Eye contact was fair and interaction with examiner was best 
described as open and forthright. Behaviors noted during 
interview were appropriate to context.  The examiner reported 
that the Veteran admitted suicidal and homicidal thinking, 
but that plans, means, and intent were assessed as absent.  
It was noted that the Veteran's personal hygiene was good, as 
assessed by attire.  The examiner indicated that the 
Veteran's activities of daily living, as assessed by 
description, were good; and that he was oriented to person, 
place, time, and purpose.  The examiner related that the 
Veteran's long-term memory was good, as assessed by recall of 
important names, dates, and events.  The examiner indicated 
that the Veteran's attention and concentration were poor; and 
that his affect was restricted.  The examiner reported that 
panic symptoms and neurovegetative symptoms of depression 
were present with tearfulness, insomnia, and weight gain.  It 
was noted that prominent anxiety symptoms, including 
disturbed dreams, excessive worry, and fears also were 
present and pronounced.  The examiner stated that obsessions 
and compulsions or rituals were absent on description.  

The examiner related that the Veteran's impulse control was 
good, as measured by recent social interactions during 
problem situations, and that his effect on motivation and 
mood was pronounced.  Quality of sleep was reported to be 
poor with multiple waking; and insight was poor, as 
demonstrated by the Veteran's understanding of the cause and 
effect of the symptoms and their behaviors; judgment was 
good.  The examiner reported that psychometric testing 
revealed severely impaired verbal reasoning, moderately 
impaired attention, and mildly impaired practical judgment.  
All other mental functions were within normal limits.  The 
examiner indicated that the Veteran had lost the ability to 
work, make friends, take good care of his health, or have any 
leisure activities.  The diagnoses were PTSD, chronic; 
depressive disorder, not otherwise specified; and personality 
disorder, not otherwise specified, with schizoid and 
negativistic traits.  The GAF score was 60, moderate 
symptoms.  

VA treatment records dated from July 2004 to April 2007 show 
treatment for numerous disorders.  

A May 2007 VA psychiatric examination report noted that the 
Veteran had been married since 1949 and that he had three 
children.  The Veteran reported that he had a third grade 
education.  He indicated that he worked with all forms of 
glass including windows and windshields from 1960 to 1996.  
The Veteran reported that he had a variety of medical 
problems and stated that he underwent carotid artery surgery 
in 1997.  He stated that he also underwent heart surgery, 
that he had hearing loss, and that he had respiratory 
problems, including chronic obstructive pulmonary disease 
(COPD).  He further indicated that he had kidney problems and 
that he felt his gastrointestinal problems were related to 
his PTSD.  The Veteran related that he had one inpatient 
psychiatric stay that occurred in the 1950s at a VA facility.  
He reported that he was hospitalized due to a suicide attempt 
which involved wrecking his care deliberately.  He stated 
that he had a history of using alcohol and drugs for his 
emotional problems, but that he had not used alcohol heavily 
since 1960.  

The Veteran indicated that he had been having symptoms of 
emotional distress related to PTSD since the 1950s when he 
was raped in the military.  He stated that he experienced 
nightmares one to two times per week and that he was 
extremely fearful.  He reported that he had intrusive 
memories and stated that he thought about bringing a knife to 
his bed in order to protect himself.  It was noted that the 
idea seemed illogical because the Veteran had been married 
for many years.  The Veteran stated that he experienced 
hallucinations of children's voices and that he was depressed 
and suicidal.  The Veteran related that he had suffered from 
a poor memory for about fifteen years since he had heart 
disease.  He reported that he missed a great deal of work 
over the years because of his difficulty being around others.  
He stated that he chose to isolate himself and that he was 
quite anxious.  The examiner noted that despite those 
problems, the Veteran worked for thirty-six years in the 
field of window and vehicle glass.  The Veteran reported that 
he was able to engage in a variety of activities of daily 
living without interruption of his typical daily routine.  He 
reported that he had no pleasurable or leisure activities.  

The examiner reported that the Veteran was somewhat confused 
and disorganized during the interview.  The examiner stated 
that the Veteran was quite hesitant and slow to respond.  It 
was noted that the Veteran was morbidly obese and that he was 
unsure, at first, of his precise age.  The examiner indicated 
that the Veteran's thought processes were logical, coherent, 
and relevant.  The examiner reported that the Veteran was 
attractive, articulate, verbal, well dressed, and well 
groomed.  The examiner stated that a rapport was difficult to 
establish and that the Veteran's speech was well understood.  
The examiner reported that the Veteran was oriented to time, 
place, person, and situation and that his affect was flat and 
blunted.  It was noted that the Veteran appeared depressed, 
that his reasoning was fair, and that his fund of general 
knowledge was good.  The examiner related that the Veteran 
exhibited no psychomotor slowing or agitation and that his 
verbal comprehension was good.  The examiner indicated that 
the Veteran's concentration was poor and that his short-term 
and long-term memory was also poor.  It was noted that the 
Veteran's sensorium was cloudy.  The examiner reported that 
the Veteran stated that he had never had a head trauma, 
seizure, or stroke, but that he had suffered blocked arteries 
and began to have memory problems after the onset of his 
heart disease.  

The examiner stated that review of the Veteran's 
psychological symptoms resulted in the endorsement of 
anxiety, panic attacks, depression, insomnia, crying spells, 
anhedonia, and nightmares.  It was noted that the Veteran 
indicated that he had racing thoughts as well as auditory 
hallucinations, paranoia, and suicidal ideas.  The examiner 
stated that it was his opinion that in the Veteran's present 
state, he would be unemployable because of his PTSD and his 
secondary major depression.  The examiner remarked that the 
Veteran's social functioning was quite limited and that he 
presented as quite immature and dependent, as well as 
socially inadequate.  The examiner stated that the Veteran 
was obsessed with his trauma in the military and that he 
persistently re-experienced his trauma through nightmares, 
intrusive thought and memories, as well as psychotic and 
depressive symptoms, including diminished social interest, 
social and emotional detachment and foreshortening of his 
future.  It was noted that the Veteran had persistent arousal 
symptoms which included sleep problems, irritability, and 
paranoia.  The examiner stated that such symptoms had 
prevailed for many years and had worsened over time.  

The diagnoses were severe and chronic PTSD with a GAF score 
of 50 and major depressive disorder, severe and recurrent 
with psychosis secondary to PTSD, with a GAF score of 50.  
The examiner commented that the Veteran's current rating with 
the VA (70 percent) was appropriate to the severity of his 
PTSD.  The examiner noted that the Veteran's depression was 
secondary to his PTSD.  The examiner remarked that it was his 
opinion that the Veteran could be considered unemployable 
because of his severe PTSD as well as his major depression 
with psychosis.  

VA treatment records dated from May 2007 to January 2008 
refer to continued treatment.  

The most recent June 2008 VA psychiatric examination report 
indicated that the Veteran had been married for forty-nine 
years and that he had three children.  It was noted that the 
Veteran had a third grade education and that he reported that 
he laws worked about twenty years earlier in the field of 
glass.  The examiner reported that the Veteran had a variety 
of medical problems including congestive kidney disease, 
congestive heart failure, peripheral vascular disease, sleep 
apnea, chronic laryngitis, diabetes, high blood pressure, and 
COPD.  The Veteran stated that he had received mental health 
treatment at a VA facility for the last thirty to forty 
years.  He reported that he was treated in the 1960s because 
of suicide attempt related to his military sexual trauma and 
his PTSD.  The Veteran indicated that he had daily intrusive 
thoughts and frequent nightmares concerning his military 
sexual trauma.  He reported that his molestation had affected 
him all of his life and that it had caused him social and 
sexual problems.  He stated that he was shy and that he had a 
difficult tie talking.  

The Veteran reported that he had problems with anxiety, 
depression, and concentration, as well as with being ashamed 
of himself, throughout his working years.  The examiner 
stated that it was his opinion that the Veteran would in no 
way be able to work and that he had not been employed since 
the 1990s.  The examiner noted that in May 2007, he indicated 
that the Veteran could be considered unemployable.  The 
Veteran reported that he had always kept his sexual abuse 
from the military a total secret and that he had been 
extremely ashamed.  He related that he had social aversion 
and all sorts of anxieties and depression, as well as 
suicidal ideas, because of the tragic episode.  The Veteran 
indicated that he was extremely depending upon his wife.  He 
stated that he was insecure despite the fact of her advanced 
age and physical infirmity.  It was noted that the Veteran 
denied having any specific pleasurable leisure activities.  

The examiner indicated that the Veteran seemed quite frantic, 
anxious, and depressed, and that he was totally preoccupied 
with his military trauma.  The examiner stated that the 
Veteran's thought processes were logical, coherent, and 
relevant.  It was noted that the Veteran was interactive, 
articulate, verbal, well dressed, well groomed, and 
cooperative.  The examiner remarked that the Veteran's social 
skills were poor and that he seemed quite immature and 
dependent.  The examiner stated that the Veteran's speech was 
well understood.  The examiner indicated that the Veteran was 
oriented to time, place, person, and situation.  It was noted 
that the Veteran's affect was flat and blunted and that he 
was quite depressed.  The examiner related that the Veteran's 
reasoning was good and that his fund of general information 
was good.  The examiner indicated that the Veteran was 
agitated and restless and that his verbal comprehension was 
good.  It was reported that the Veteran's concentration and 
short-term memory were poor.  The Veteran reported that since 
he had heart disease and blocked carotids, he had suffered 
some memory problems.  The examiner indicated that the 
Veteran's sensorium was a bit cloudy and that he denied 
having any head trauma or seizure.  

The examiner remarked that a review of the Veteran's 
psychological symptoms resulted in the endorsement of severe 
anxiety, panic attacks, depression, insomnia, appetite 
disturbance, crying spells, anhedonia, nightmares, and a 
constant state of being reminded of his sexual trauma.  The 
examiner reported that the Veteran had racing thoughts, as 
well as auditory hallucinations, paranoia, and suicidal 
ideation.  The examiner stated that the Veteran's problem 
behaviors included his constant state of agitation and 
depression, his insecurity, and his shame and embarrassment 
at being around others.  The examiner indicated that the 
Veteran was extremely anxious, that he had feelings of 
inadequacy, and that he was obsessed about his sexual trauma 
and the associated embarrassment.  The examiner commented 
that it was his opinion that the Veteran's condition was 
worsening with age.  The examiner stated that the Veteran 
persistently re-experienced his sexual trauma through 
thoughts and dreams, flashbacks, and reaction to similar 
symbols.  It was noted that the Veteran had persistent 
avoidant symptoms including avoiding thoughts, activities, 
people, and places.  The examiner stated that the Veteran had 
diminished social interest and social numbing, as well as a 
foreshortening of his future.  The examiner reported that the 
Veteran had persistent arousal symptoms including sleep 
problems, concentration problems, hypervigilence, and startle 
symptoms.  The examiner stated that all of those symptoms 
impaired the Veteran's social and occupational functioning.  

The diagnoses were severe and chronic PTSD, and major 
depressive disorder, severe and recurrent, with psychosis.  A 
GAF score of 40 to 45 was assigned.  The examiner commented 
that the Veteran's major depression was secondary to his PTSD 
and that, if anything, his condition had worsened over time.  
The examiner remarked that the Veteran was constantly 
preoccupied with his sexual trauma in the military and that 
he experienced a great deal of anxiety, depression, and 
shame.  The examiner indicated that it was his opinion that 
the Veteran was certainly unemployable because of his severe 
chronic PTSD and his associated major depression with 
psychosis.  The examiner stated that the Veteran was anxious, 
depressed, had concentration problems, and had a great deal 
of social aversion and embarrassment, all of which kept him 
from performing occupationally and socially.  

The medical evidence shows that the Veteran has been married 
for forty-nine years and that he has three children.  The 
Veteran has not worked since the 1990s and reports that he 
previously worked with all forms of glass including windows 
and windshields for thirty-six years.  The most recent June 
2008 VA psychiatric examination report indicated a GAF score 
of 40 to 45.  A GAF score of 40 suggests some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 45 suggests serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  The 
examiner commented that it was his opinion that the Veteran 
was certainly unemployable because of his severe chronic PTSD 
and his associated major depression with psychosis.  The 
examiner also stated that the Veteran was anxious, depressed, 
had concentration problems, and had a great deal of social 
aversion and embarrassment, all of which kept him from 
performing occupationally and socially.  The examiner further 
remarked that the Veteran's condition had worsened over time.  

The Board observes that a May 2007 VA psychiatric examination 
report indicated a GAF score of 50, suggesting serious 
symptoms.  At that time, the examiner reported that the 
Veteran's current rating with the VA (70 percent) was 
appropriate to the severity of his PTSD.  The examiner noted 
that the Veteran's depression was secondary to his PTSD.  The 
examiner remarked that it was his opinion that the Veteran 
could be considered unemployable because of his severe PTSD 
as well as his major depression with psychosis.  A July 2004 
VA psychiatric examination report related a GAF score of 60, 
suggesting moderate symptoms.  The examiner indicated that 
the Veteran had lost the ability to work, make friends, take 
good care of his health, or have any leisure activities.  The 
Board observes that other VA treatment reports had related 
GAF scores as low as 41, suggesting serious symptoms, and as 
high as 67, suggesting mild symptoms.  

The Board observes that the evidence as a whole demonstrates 
that the Veteran's PTSD is no more than 70 percent disabling.  
The Board cannot conclude based on the psychiatric 
symptomatology that the Veteran's PTSD is of a severity to 
produce total occupational and social impairment as required 
for a 100 percent rating.  The evidence does not show 
symptoms such as persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
that are indicative of a 100 percent rating.  Thus, the 70 
percent rating being assigned adequately addresses his PTSD 
symptomatology.  All the medical evidence cited above would 
only provide negative evidence against the claim for a rating 
above 70 percent.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
Veteran's PTSD has continuously been 70 percent disabling 
since July 31, 1998, when service connection for PTSD became 
effective.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The Board notes the Veteran is currently 
unemployed and that he is considered unemployable.  The 
evidence clearly indicates that the Veteran's PTSD has 
significantly impaired his occupational functioning.  The 
Board observes that the Veteran is already in receipt of a 
TDIU rating.  Additionally, the Board notes that the evidence 
does not show that the Veteran has required frequent 
hospitalization.  In fact, he has only had one 
hospitalization for his psychiatric problems decades ago.  
Therefore, the evidence does not reflect that the Veteran's 
PTSD, alone, has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
rating), or necessitated frequent periods of hospitalization, 
such that application of the regular schedular standards is 
rendered impracticable.  Based on the foregoing, the Board 
finds that referral for consideration of assignment of extra-
schedular ratings is not warranted.  38 C.F.R. 
§ 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased rating for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a stomach disorder, 
to include as secondary to service-connected PTSD, is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  

An initial rating higher than 70 percent for PTSD is denied.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Veteran is service-connected for PTSD.  He is also 
service-connected for postoperative residuals of a 
tonsillectomy.  As to his service connection claim, the 
Veteran essentially alleges that he has a stomach disorder 
that is related to his periods of service, or, more 
specifically, that is related to his service-connected PTSD.  

The service treatment records for both of the Veteran's 
periods of service do not show treatment for any stomach 
problems.  

Post-service private and VA treatment records show treatment 
for numerous problems including variously diagnosed stomach 
problems.  The Veteran was also treated for PTSD.  

For example, a February 2007 VA general medical examination 
report noted the Veteran's claims file had been reviewed.  
The examiner indicated that the Veteran had a history of 
gastroesophageal reflux disease and of a gastrointestinal 
bleed.  The diagnoses included status post gastrointestinal 
bleed in November 2005.  The examiner commented that it was 
his opinion that the Veteran's episode of gastrointestinal 
bleeding was not caused by or the result of his service-
connected PTSD.  The examiner specifically stated that it was 
his opinion that it was not as likely as not that the 
Veteran's service-connected PTSD was the cause of his stomach 
condition and the gastroesophageal reflux and or the episode 
of gastroesophageal reflux.  The Board observes that the 
examiner did not specifically address whether the Veteran's 
service-connected PTSD aggravated any diagnosed stomach or 
gastrointestinal disorder.  

An April 2007 VA gastrointestinal examination report related 
diagnoses including diverticulitis.  After a review of the 
Veteran's claims file, the examiner indicated that it was his 
opinion that the Veteran's episode of gastrointestinal 
bleeding was not caused by or the result of his military 
service or his PTSD.  The Board observes that the examiner 
did not specifically address whether the Veteran's service-
connected PTSD aggravated his diagnosed stomach disorder.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a review of the 
entire claims folder, as to his claim for service connection 
for a stomach disorder, to include as secondary to service-
connected PTSD.  Such an examination should be accomplished 
on remand.  38 C.F.R. § 3.159(c)(4).  

As to the Veteran's claim for an increased (compensable) 
rating for postoperative residuals of a tonsillectomy, the 
Board observes that he was last afforded a VA nose, sinus, 
larynx, and pharynx examination in September 1998.  The 
diagnosis was septal spur.  

The Board observes that the Veteran has not been afforded a 
VA examination as to his service-connected postoperative 
residuals of a tonsillectomy in almost eleven years.  
Additionally, the record raises a question as to the current 
severity of his service-connected postoperative residuals of 
a tonsillectomy.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Prior to the examinations, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Finally, the Board finds that the Veteran was not provided 
with notice as required by Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).  Thus, on remand the RO should also provide 
corrective VCAA notice.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the Veteran with 
corrective VCAA notice that is compliant 
with the requirements of Vazquez-Flores v. 
Peak, cited above.  

2.  Ask the Veteran to identify all 
medical providers who have treated him for 
stomach problems and postoperative 
residuals of a tonsillectomy since January 
2008.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, VA treatment records since 
January 2008 should be obtained.  

3.  Schedule the Veteran for an 
examination by a physician to determine 
the nature and likely etiology of his 
claimed stomach disorder, to include as 
secondary to service-connected PTSD.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current stomach disorder (to 
include gastrointestinal disorders).  

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any diagnosed 
stomach disorders (to include 
gastrointestinal disorders) are 
etiologically related to the Veteran's 
periods of service.  If not, the examiner 
should then opine as to whether the 
Veteran's service-connected PTSD 
aggravated (permanently worsened beyond 
the natural progression) any diagnosed 
stomach disorders (to include 
gastrointestinal disorders) and, if so, 
the extent to which they were aggravated.  

4.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
postoperative residuals of a 
tonsillectomy.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms necessary for rating 
the Veteran's postoperative residuals of a 
tonsillectomy should be reported in 
detail, including all information 
necessary for rating the condition under 
Diagnostic Code 6516.  

5.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for a stomach disorder, to 
include as secondary to service-connected 
PTSD, and his claim for entitlement to an 
increased (compensable) rating for 
postoperative residuals of a 
tonsillectomy.  If the claims are denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


